Case 2:19-cv-00150-FMO-LAL Document 22 Filed 07/28/20 Page 1 of 1 Page ID #:2003




   1
   2
   3
   4
   5
   6
                                   UNITED STATES DISTRICT COURT
   7
                                  CENTRAL DISTRICT OF CALIFORNIA
   8
   9
  10   ALEXIS LELAND TELLES,                             Case No. LACV 19-150-FMO (LAL)

  11                                   Petitioner,       ORDER ACCEPTING REPORT AND
                                                         RECOMMENDATION OF UNITED
  12                         v.                          STATES MAGISTRATE JUDGE
  13   C. PFIEFFER, Warden,

  14                                      Respondent.

  15
  16
  17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the Magistrate Judge’s
  18   Report and Recommendation, and the remaining record, and has made a de novo determination.
  19          Accordingly, IT IS ORDERED THAT:
  20          1.     The Report and Recommendation is approved and accepted;
  21          2.     Judgment be entered denying the Petition and dismissing this action with
  22                 prejudice; and
  23          3.     The Clerk serve copies of this Order on the parties.
  24
  25
       DATED: July 28, 2020                          _________________/s/_______________________
  26                                                 HONORABLE FERNANDO M. OLGUIN
  27                                                 UNITED STATES DISTRICT JUDGE

  28
